United States Court of Appeals
                    For the First Circuit


No. 20-1087

                   UNITED STATES OF AMERICA,

                           Appellee,

                              v.

                     JOSE VÁZQUEZ-ROSARIO,

                     Defendant, Appellant.



                         ERRATA SHEET

     The opinion of this Court, issued on August 17, 2022, is
amended as follows:
    On page 11, line 10, replace "have" with "ha[ve]"
    On page 11, line 11, insert "case" following "in a § 912"
    On page 16, line 7, replace "Vázquez'" with "Vázquez's"